Citation Nr: 0739090	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam; 
therefore, he is not entitled to a presumption of exposure to 
Agent Orange during service.

2.  There is no objective evidence establishing actual in-
service Agent Orange exposure.

3.  Diabetes mellitus, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.

4.  A claim for service connection for a skin disorder was 
denied by the Board in November 1996.

5.  The evidence received since the November 1996 Board 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  The November 1996 Board denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2007).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis 

The veteran contends that his diabetes mellitus was incurred 
as a result of having been exposed to Agent Orange during 
military service.  

Service medical (SMRs) show no diagnosis of diabetes 
mellitus.  On his separation examination in May 1962, the 
veteran had negative results for sugar by urinalysis testing.  
He was initially diagnosed with Type II diabetes mellitus in 
March 1998.  His remaining post service medical records 
reveal that his treatment for diabetes mellitus has been 
continual since that time.  Thus he has been diagnosed with 
one of the enumerated conditions for which presumptive 
service connection due to Agent Orange exposure is available.  

However, for purposes of application of the presumptions of 
service connection, and of Agent Orange exposure, the 
evidence does not reflect that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, as required by regulation.  
In the absence of evidence of actual duty or visitation in 
Vietnam, he is not entitled to a presumption of Agent Orange 
exposure.

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran alleges that he came into contact 
with planes that transported Agent Orange.  He states that he 
was exposed to herbicides primarily from working to repair 
and maintain airplanes that he believes transported a variety 
of herbicides and/or were involved in herbicide spraying.  He 
avers that he serviced these aircraft while stationed at 
Larson Airforce Base from October 1958 to June 1960 and at 
McChord Airforce Base from June 1960 to June 1962.  He worked 
on several aircraft including the C-47, C-54, C-118, C-124, 
C-130, C-140 and Huey helicopters.  He also stated that 
during the summer of 1960 he was involved in transporting 
United Nations troops and missionaries in and out of the 
Congo during an uprising in 1960 and that defoliants were 
used during this action to clear the land of vegetation.  He 
contends that he was exposed to chemical that leaked from 
barrels, which he believes contained Agent Orange due to the 
different colors on the labels and the odor of the chemicals.  

A review of the veteran's service personnel records is 
entirely negative for any indication of any overseas 
assignments.  Also in November 2004, the RO received a 
response from the service department, indicating that it had 
no records showing the veteran had been exposed to 
herbicides. 

In February 2005, following further development by the RO, it 
was noted that the Department of Defense (DoD) had provided 
VA with an inventory of herbicide operations reflecting 70 to 
85 percent of herbicide use, testing, and disposal in 
locations other than Vietnam.  The DoD's inventory did not 
contain any instance of herbicide use, testing or disposal at 
Larson Air Force base or McChord Air force base and thus did 
not provide evidence to support the veteran's allegations of 
such exposure via servicing planes.  

In support of his claim, the veteran has submitted results 
from an internet search indicating the designations for 
various cargo aircraft, some of which appear to have been 
used as carrier planes for Agent Orange defoliant.  However, 
this information without more, simply does not does not 
support the claim that the veteran was, in fact, actually 
exposed to Agent Orange in service.  He also submitted 
results of an internet search that appear to reference the 
use of Agent Orange and the Congo, however the information 
does not identify the location, the nature of the testing, or 
the year of exposure for the veteran.  For that reason, the 
veteran's reliance on this information is not probative of 
the question of his actual exposure to Agent Orange.

Indeed, there is nothing in the claims file, other than the 
veteran's testimony, which would tend to establish that his 
current diabetes mellitus is related to his active military 
service.  During hearings before the RO in July 2006 and the 
Board in July 2007, the veteran essentially reiterated 
previously submitted information concerning his in-service 
exposure to herbicides, as well as symptoms consistent with 
complaints made during the course of this appeal.  However, 
in the absence of evidence that the veteran was actually 
exposed to Agent Orange, there is no factual or legal basis 
to associate diabetes mellitus to service based on the 
allegation of exposure to Agent Orange.  To concede that the 
veteran was exposed to Agent Orange during service would be 
purely speculative.  See 38 C.F.R. § 3.102 (By reasonable 
doubt is meant . . . a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.)

Also with regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus, the first diagnosis of diabetes 
mellitus occurred in the late 1990s, many years after 
separation from service, making it impossible to grant him 
presumptive service connection for manifestation of a chronic 
disability within one year after separation from service.  
Nor is there any medical evidence whatsoever linking his 
diabetes mellitus to his military service many decades 
earlier. 

In this case, a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).


New and Material Evidence - Skin Disorder

The RO first denied the veteran's claim of entitlement to 
service connection for a skin disorder in a June 1991 rating 
decision.  The denial was based upon the RO's finding that 
there was no evidence of a current skin disorder.  The claim 
was later denied by the Board in November 1996.

The Board's November 1996 decision is final.  38 C.F.R. 
§ 20.1100 (2007).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in May 2004, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the November 
1996 Board decision.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Factual Background & Analysis

The Board denied the veteran's claim for service connection 
for skin disorder in November 1996.  Evidence before the 
Board at that time included service medical records (SMRs) 
which show that in March 1960 the veteran was treated for an 
episode of contact dermatitis due to hydraulic fluid.  In 
February 1961, he was treated for generalized erythematous, 
rashes, and blotchy lesions over the arms, face and legs, 
which, in due course, was attributed to rubella.  The 
remaining records tend to show that the veteran's various 
skin problems were acute and transitory, as they resolved 
with treatment and were not present at the time of his 
medical examination for separation from service in May 1962. 

Post-service records show that on VA examinations between 
1965 and 1993 no chronic skin disorders were identified or 
diagnosed.

Evidence received since the November 1996 Board decision 
consists primarily of VA treatment records and examination 
reports, the veteran's written statements, testimony from 
personal hearings in July 2006 and July 2007, and private 
medical records.  The VA and private medical records show 
treatment for various unrelated disorders, none of which 
pertain to a skin disorder.  During hearings the veteran 
testified that he was exposed to Agent Orange and as a result 
developed a serious rash on both hands, but that rash had not 
occurred since then.  He specifically testified during his 
Board hearing in July 2007 that he did not currently have a 
skin disorder.  

The evidence lacking at the time of the November 1996 Board 
decision was medical documentation to show that that the 
veteran had a current skin disorder.  The Board notes that 
the overwhelming medical evidence of record, including the 
veteran's testimony, continues to show that he does not 
currently have a skin disorder.  Although additional 
documents have been associated with the file subsequent to 
the November 1996 Board decision, which are new, there is no 
objective clinical confirmation that the veteran he suffers 
from an actual disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (service connection may not be granted 
for symptoms unaccompanied by a diagnosed disability).  

To the extent that the veteran has offered testimony in an 
attempt to establish that he was treated for a chronic skin 
disorder during service, the Board notes that such evidence 
essentially constitutes reiterations of the veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Inasmuch as there is no objective medical 
evidence of a skin disorder, the veteran has proffered little 
in the way of "new" evidence and his contentions alone 
cannot satisfy the criteria for a current disorder.

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for skin disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in May 2004 and February 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the February 2005 letter meets the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for a skin disorder.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange, is denied.  

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a skin disorder, claimed as secondary to 
exposure to Agent Orange, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


